DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a back waist seam (13) is formed between the upper right sleeve seam (9) and the lower right sleeve seam (10)” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a back waist seam (13) is formed between the upper right sleeve seam (9) and the lower right sleeve seam (10)”, it is unclear how a back waist seam (13) is between the upper right sleeve seam (9) and the lower right sleeve seam (10), as it shows in the drawings, the back waist seam (13) is between the upper right sleeve seam (9) and the upper left sleeve seam (11).
Claims 1 and 9 recite “cap top seams (7)”, it is unclear that there are more than one seams at the top edge of the cap? or the Applicant wants to mention two edges on the top of the cap, which will join together by a seam? For the purpose of applying art, “cap top seams (7)” are best understood as cap top edges.
Likewise, claims 1 and 9 recite “an upper right sleeve seam”, “a lower right sleeve seam”, “an upper left sleeve seam”, “a lower left sleeve seam”, “a back waist seam”, “an upper middle waist seam”, “a low middle waist seam”, “a front crotch seam”/ “front crotch seams”, “a back crotch seam”/ “back crotch seams”, “a back trouser seam”, “a front trouser seam”, it is unclear the Applicant wants to mention each edge of the cutting piece comprises a seam or two edges of the cutting piece create a seam when two edges are joined together?
Claim 1 recites “cap openings (8) are formed in the two sides of the lower part of the cap cutting piece (1)” in line 7; and claim 9 recites “cap openings” in line 5, it is unclear how many openings there are in the cap? One opening or more than one opening? And figure 1 only shows two edges of the opening formed in the two sides of the lower part of the cap cutting piece. For the purpose of applying art, “cap openings” is best understood as two edges of one opening in the cap.
Likewise, claim 1 recites “upper section openings”, “trouser openings”, it is unclear how many openings there are in the upper section and trouser section? For the purpose of applying art, “upper section openings” is best understood as two edges of the opening in the upper section; and “trouser opening” is best understood as two edges of the opening in the trouser section.
Claim 1 recites “the trouser cutting piece (3)” in line 19, there is insufficient antecedent basis for this limitation in the claim as there are two trouser cutting pieces in line 2, it is unclear which trouser cutting piece the Applicant wants to mention. 
Claim 1 recites “the back crotch seams (19)” at the last line, there is insufficient antecedent basis for this limitation in the claim, as the Applicant mentions one back crotch seam in line 22. 
Claims 6 and 15 recite “the tail end of the trouser opening (22)”, there is insufficient antecedent basis for this limitation in the claim as it is unclear which end the Applicant wants to mention?
Claims 6 and 15 also recite “the trouser opening (22)” in line 6, there is insufficient antecedent basis for this limitation in the claim. It is unclear which opening the Applicant wants to mention as there are more than one trouser opening (22) in claim 1.
Claim 9 also recites “the positions of cap openings” in line 5, “the lower neck interface” in line 23, “the upper neck interface”, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the side seams” in line 3, there is insufficient antecedent basis for the limitation in the claim. It is unclear with side seams the Applicant wants to mention, is it the seam where the front trouser seam meets the back trouser seam? Or a different seam? 
Claim 10 recites “the two sides of the trouser cutting pieces”, there is insufficient antecedent basis for the limitation in the claim. It is unclear which sides the Applicant wants to mention, are they two sides of one trouser cutting piece or two sides on two different trouser cutting pieces?
Any remaining claims are rejected as depending from a rejected claim. 
In the art rejections below the claims have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 5770529) in view of Stackhouse (US 5253642).
Regarding claims 1, Dennis teaches a cutting structure, comprising a cap cutting piece (column 7, lines 23-25), an upper section cutting piece (fig. 3, sleeve portions 46), and a pair of trouser cutting pieces (fig. 3, leg portions 56) which are in left-right symmetry (fig. 6), wherein 
an eye gap is formed in the top of the cap cutting piece (column 7, lines 23-25, the protective garment comprises a hood); an upper neck interface is formed in the bottom of the cap cutting piece (column 7, lines 38-41);
an upper right sleeve seam (fig. 3, element 48) is formed in the upper end of one side of the upper section cutting piece; 
a lower right sleeve seam (fig. 3, element 50) is formed in the lower end of one side of the upper section cutting piece; 
an upper left sleeve seam (fig. 3, element 48) is formed in the upper end of the other side of the upper section cutting piece (a body half 16 is a mirror image of the body half 14); 
a lower left sleeve seam (fig. 3, element 50) is formed in the lower end of the other side of the upper section cutting piece; 
a back waist seam (fig. 3, element 52) is formed between the upper right sleeve seam and the upper left sleeve seam (fig. 1, when element 52 is folded to produce a seam 34, the element 52 is between the upper right sleeve seam and the upper left sleeve seam); 
an upper middle waist seam is formed between the lower right sleeve seam and the lower left sleeve seam (fig. 7);
a lower neck interface is formed in the middle area of the upper section cutting piece (fig. 3); 
a lower middle waist seam (fig. 3, element 44) is formed in the top end of the trouser cutting piece; 
a front crotch seam (fig. 3, the crotch portion of element 40) is formed in one side of the upper part of the trouser cutting piece; 
a back crotch seam (fig. 3, the crotch portion of element 42) is formed in the other side of the upper part of the trouser cutting piece; 
a back trouser seam (fig. 3, element 60) is formed in one side of the lower part of the trouser cutting piece; 
a front trouser seam (fig. 3, element 58) is formed in the other side of the lower part of the trouser cutting piece; 
trouser openings (fig. 1, portion of element 28 at the trouser portion) are reserved above the crotch seams (fig. 1, portion of element 28 at the trouser portion is above the crotch area).
Dennis does not teach an opening in the back; cap top seams which are in left-right symmetry are formed in the two sides of the eye gap; the cap top seams which are in left-right symmetry are sewn.
However, in the same field of endeavor, Stackhouse teaches it is apparent that the body portion can be embodied with a vertical opening such as a side, front or rear opening to facilitate access to the garment (column 2, lines 58-61). 
Stackhouse also teaches an eye gap (fig. 1, opening 45) is formed in the top of the cap cutting piece; an upper neck interface (figs. 1-2, the bottom portion of the hood 18) is formed in the bottom of the cap cutting piece; cap top seams (figs. 1-2, seams 40 at the top of the hood 18) which are in left-right symmetry are formed in the two sides of the eye gap (fig. 1, face opening 45); the cap top seams which are in left-right symmetry are sewn (column 3, lines 2-4); cap openings are formed in the two sides of the lower part of the cap cutting piece (fig. 2, column 3, lines 2-4, seam 40 ,at the lower part of the hood 18, is in the form of a thread sewn across an opening in the form of a strippable stitch).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to provide the opening 28 of the garment Dennis at the back as taught by Stackhouse for the benefit of facilitating access to the garment from the back and also reducing the risk the pathogen contaminated at the front side entering the inside of the protective garment on doffing the garment; and connecting two sides of the cap cutting piece of the garment Dennis by seams as taught by Stackhouse for the benefit of protecting the wearer from spills, splashes of blood, biological fluids, aerosols, and other liquids (Stackhouse, column 4, lines 10-12).
Regarding claim 6, the modified garment Dennis-Stackhouse teaches the back waist seam (fig. 2, element 52) of the upper section cutting piece is sewn with the lower middle waist seams (fig. 2, elements 44) of the trouser cutting pieces (Dennis, figs. 2,4-5); 
the upper middle waist seam of the upper section cutting piece is also sewn with the lower middle waist seams of the trouser cutting pieces (Dennis, fig. 7, at seam 130); 
a zipper stitching end point is arranged at the tail end of the trouser opening (Dennis, fig. 7); 
the front crotch seams of the left and right trouser cutting pieces are sewn (Dennis, fig. 6, column 7, lines 14-22); 
the back crotch seams of the left and right trouser cutting pieces are sewn (Dennis, fig. 6, column 7, lines 14-22); 
the front trouser seam is sewn with the back trouser seam (Dennis, fig. 6, column 7, lines 14-22).
Regarding claim 8, the modified Dennis-Stackhouse teaches a back wearing protective clothing, wherein the back wearing protective clothing is sewn by using the cutting structure (Dennis, column 8, lines 30-36).
Regarding claim 15, the modified garment Dennis-Stackhouse teaches the back waist seam (fig. 2, element 52) of the upper section cutting piece is sewn with the lower middle waist seams (fig. 2, elements 44) of the trouser cutting pieces (Dennis, figs. 2,4-5); 
the upper middle waist seam of the upper section cutting piece is also sewn with the lower middle waist seams of the trouser cutting pieces (Dennis, fig. 7, at seam 130); 
a zipper stitching end point is arranged at the tail end of the trouser opening (Dennis, fig. 7); 
the front crotch seams of the left and right trouser cutting pieces are sewn (Dennis, fig. 6, column 7, lines 14-22); 
the back crotch seams of the left and right trouser cutting pieces are sewn (Dennis, fig. 6, column 7, lines 14-22); 
the front trouser seam is sewn with the back trouser seam (Dennis, fig. 6, column 7, lines 14-22).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 5770529) and Stackhouse (US 5253642), as applied to claims 1 and 8 above, and further in view of Yazdi (US 20160165973).
Regarding claim 2, the modified garment Dennis-Stackhouse does not teach a windshield cutting piece, wherein the windshield cutting piece covers the cap openings, the upper section openings, and the trouser openings from top to bottom in sequence; the height of the windshield cutting piece is greater than or equal to the sum of the lengths of the cap openings, the upper section openings, and the trouser openings; zippers are connected to the cap openings, the upper section openings, and the trouser openings.
However, in the same field of endeavor, Yazdi teaches a windshield cutting piece (fig. 19, storm flap 194), wherein the windshield cutting piece covers the cap openings, the upper section openings, and the trouser openings from top to bottom in sequence (para. [0091], [0147], the entire length of the zipper is protected by a double storm flap; and a head to waist zip back entry and exit); the height of the windshield cutting piece is greater than or equal to the sum of the lengths of the cap openings, the upper section openings, and the trouser openings (para. [0091], [0147]); 
zippers (fig. 19, zippers 192) are connected to the cap openings, the upper section openings, and the trouser openings (para. [0091], a head to waist zip back entry and exit).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with a storm flap as taught by Yazdi for the benefit of decreasing the risk of contamination as the storm flap covers entire length of the zipper and protects the user from outside environment (Yazdi, para. [0147], lines 4-6).
Regarding claim 11, the modified garment Dennis-Stackhouse does not teach a windshield cutting piece, wherein the windshield cutting piece covers the cap openings, the upper section openings, and the trouser openings from top to bottom in sequence; the height of the windshield cutting piece is greater than or equal to the sum of the lengths of the cap openings, the upper section openings, and the trouser openings; zippers are connected to the cap openings, the upper section openings, and the trouser openings.
However, in the same field of endeavor, Yazdi teaches a windshield cutting piece (fig. 19, storm flap 194), wherein the windshield cutting piece covers the cap openings, the upper section openings, and the trouser openings from top to bottom in sequence (para. [0091], [0147], the entire length of the zipper is protected by a double storm flap; and a head to waist zip back entry and exit); the height of the windshield cutting piece is greater than or equal to the sum of the lengths of the cap openings, the upper section openings, and the trouser openings (para. [0091], [0147]); 
zippers (fig. 19, zippers 192) are connected to the cap openings, the upper section openings, and the trouser openings (para. [0091], a head to waist zip back entry and exit).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with a storm flap as taught by Yazdi for the benefit of decreasing the risk of contamination as the storm flap covers entire length of the zipper and protects the user from outside environment (Yazdi, para. [0147], lines 4-6).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 5770529) and Stackhouse (US 5253642), as applied to claims 1 and 8 above, and further in view of Suda (US 4831664).
Regarding claim 3, the modified garment Dennis-Stackhouse teaches the cap top seams which are in left-right symmetry are sewn. 
The modified garment Dennis-Stackhouse does not teach the cap cutting piece is sewn with the lower neck interface of the upper section cutting piece through the upper neck interface. However, in the same field of endeavor, Suda teaches the cap cutting piece is sewn with the lower neck interface of the upper section cutting piece through the upper neck interface (fig. 2, there are seams 21 connecting the hood to the body section). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with seams connecting the hood to the body section as taught by Suda for the benefit of providing an attachment of the hood system to the protective garment.
Regarding claim 12, the modified garment Dennis-Stackhouse teaches the cap top seams which are in left-right symmetry are sewn. 
The modified garment Dennis-Stackhouse does not teach the cap cutting piece is sewn with the lower neck interface of the upper section cutting piece through the upper neck interface. However, in the same field of endeavor, Suda teaches the cap cutting piece is sewn with the lower neck interface of the upper section cutting piece through the upper neck interface (fig. 2, there are seams 21 connecting the hood to the body section). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with seams connecting the hood to the body section as taught by Suda for the benefit of providing an attachment of the hood system to the protective garment.

Claims 4-5, 7, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 5770529) and Stackhouse (US 5253642), as applied to claims 1 and 8 above, and further in view of Henderson (US 6286144).
Regarding claim 4, the modified garment Dennis-Stackhouse does not teach eye shirring is arranged at the eye gap; an eye elastic band is arranged in the eye shirring. 
However, in the same field of endeavor, Henderson teaches eye shirring (fig. 1, gather 9) is arranged at the eye gap; an eye elastic band (fig. 1, elastic band 8) is arranged in the eye shirring. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with an elastic band arranged in the eye shirring as taught by Henderson for the benefit of tight fitting the hood about the user’s face to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).
Regarding claim 5, the modified garment Dennis-Stackhouse teaches the upper right sleeve seam (Dennis, fig. 3, element 48) is sewn with the lower right sleeve seam (Dennis, fig. 3, element 50), and a right sleeve opening is formed between the upper right sleeve seam and the lower right sleeve seam (Dennis, fig. 4); the upper left sleeve seam (Dennis, fig. 3, element 48) is sewn with the lower left sleeve seam (Dennis, fig. 3, element 50), and a left sleeve opening is formed between the upper left sleeve seam and the lower left sleeve seam (Dennis, fig. 4).
The modified Dennis-Stackhouse does not teach right sleeve opening shirring is arranged at the right sleeve opening, and a right sleeve opening elastic band is arranged in the right sleeve opening shirring; left sleeve opening shirring is arranged at the left sleeve opening, and a left sleeve opening elastic band is arranged in the left sleeve opening shirring.
However, Henderson teaches right sleeve opening shirring (fig. 1, gather 9) is arranged at the right sleeve opening, and a right sleeve opening elastic band (fig. 1, elastic band 8) is arranged in the right sleeve opening shirring; left sleeve opening shirring (fig. 1, gather 9) is arranged at the left sleeve opening, and a left sleeve opening elastic band (fig. 1, elastic band 8) is arranged in the left sleeve opening shirring.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with an elastic band arranged in the sleeve openings as taught by Henderson for the benefit of providing snugly fit to the user to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).
Regarding claim 7, the modified garment Dennis-Stackhouse teaches a trouser leg opening is formed between the front trouser seam and the back trouser seam (Dennis, fig. 6).
The modified garment Dennis-Stackhouse does not teach trouser leg shirring is formed at the trouser leg opening; a trouser leg opening elastic band is arranged in the trouser leg opening shirring. 
However, Henderson teaches trouser leg shirring (fig. 1, gather 9) is formed at the trouser leg opening; a trouser leg opening elastic band (fig. 1, elastic band 8) is arranged in the trouser leg opening shirring.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with an elastic band arranged in the trouser sleeve openings as taught by Henderson for the benefit of providing snugly fit to the user to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).
Regarding claim 13, the modified garment Dennis-Stackhouse does not teach eye shirring is arranged at the eye gap; an eye elastic band is arranged in the eye shirring. 
However, in the same field of endeavor, Henderson teaches eye shirring (fig. 1, gather 9) is arranged at the eye gap; an eye elastic band (fig. 1, elastic band 8) is arranged in the eye shirring. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with an elastic band arranged in the eye shirring as taught by Henderson for the benefit of tight fitting the hood about the user’s face to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).
Regarding claim 14, the modified garment Dennis-Stackhouse teaches the upper right sleeve seam (Dennis, fig. 3, element 48) is sewn with the lower right sleeve seam (Dennis, fig. 3, element 50), and a right sleeve opening is formed between the upper right sleeve seam and the lower right sleeve seam (Dennis, fig. 4); the upper left sleeve seam (Dennis, fig. 3, element 48) is sewn with the lower left sleeve seam (Dennis, fig. 3, element 50), and a left sleeve opening is formed between the upper left sleeve seam and the lower left sleeve seam (Dennis, fig. 4).
The modified Dennis-Stackhouse does not teach right sleeve opening shirring is arranged at the right sleeve opening, and a right sleeve opening elastic band is arranged in the right sleeve opening shirring; left sleeve opening shirring is arranged at the left sleeve opening, and a left sleeve opening elastic band is arranged in the left sleeve opening shirring.
However, Henderson teaches right sleeve opening shirring (fig. 1, gather 9) is arranged at the right sleeve opening, and a right sleeve opening elastic band (fig. 1, elastic band 8) is arranged in the right sleeve opening shirring; left sleeve opening shirring (fig. 1, gather 9) is arranged at the left sleeve opening, and a left sleeve opening elastic band (fig. 1, elastic band 8) is arranged in the left sleeve opening shirring.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with an elastic band arranged in the sleeve openings as taught by Henderson for the benefit of providing snugly fit to the user to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).
Regarding claim 16, the modified garment Dennis-Stackhouse teaches a trouser leg opening is formed between the front trouser seam and the back trouser seam (Dennis, fig. 6).
The modified garment Dennis-Stackhouse does not teach trouser leg shirring is formed at the trouser leg opening; a trouser leg opening elastic band is arranged in the trouser leg opening shirring. 
However, Henderson teaches trouser leg shirring (fig. 1, gather 9) is formed at the trouser leg opening; a trouser leg opening elastic band (fig. 1, elastic band 8) is arranged in the trouser leg opening shirring.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with an elastic band arranged in the trouser sleeve openings as taught by Henderson for the benefit of providing snugly fit to the user to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 5770529) in view of Stackhouse (US 5253642) and Suda (US 4831664).
Regarding claim 9, Dennis teaches a sewing process for back wearing protective clothing (Dennis, column 8, lines 30-36), comprising the following steps: 
sewing a cap cutting piece (column 7, lines 23-25, column 8, lines 30-36, the protective garment comprises a hood, attachment of the various portions is achieved utilizing sewing): 
sewing an upper section cutting piece: sewing an upper right sleeve seam (fig. 3, element 48) and a lower right sleeve seam (fig. 3, element 50) of the upper section cutting piece to form a right sleeve; 
sewing an upper left sleeve seam (fig. 3, element 48) and a lower left sleeve seam (fig. 3, element 50) of the upper section cutting piece to form a left sleeve; 
sewing trouser legs: sewing a front trouser seam (fig. 3, element 58) and a back trouser seam (fig. 3, element 60) of a right trouser cutting piece to form a right trouser leg; 
sewing a front trouser seam (fig. 3, element 58) and a back trouser seam (fig. 3, element 60) of a left trouser cutting piece to form a left trouser leg; 
sewing a crotch: aligning the left and right trouser cutting pieces (fig. 6), sewing front crotch seams of the left and right trouser cutting pieces, and sewing back crotch seams of the left and right trouser cutting pieces to form a crotch seam position of ready-to-wear clothing (column 7, lines 14-22; 
sewing waist seams: sewing an upper middle waist seam of the upper section cutting piece and lower middle waist seams of the trouser cutting pieces (fig. 7, seam 130 joins an upper half 132 and a lower half 134), and sewing a back waist seam (fig. 3, element 52) of the upper section cutting piece and the lower middle waist seams (fig. 3, element 44) of the trouser cutting pieces, so that a main body is formed after sewing.
Dennis does not teach overlapping and stitching cap top seams that are in left-right symmetry on the cap cutting piece, and stitching to the positions of cap openings to form a cap structure with an eye gap. 
However, Stackhouse teaches overlapping and stitching cap top seams (figs. 1-2, seams 40 at the top of the hood 18) that are in left-right symmetry on the cap cutting piece, and stitching to the positions of cap openings (fig. 2, column 3, lines 2-4, seam 40 ,at the lower part of the hood 18, is in the form of a thread sewn across an opening in the form of a strippable stitch) to form a cap structure with an eye gap. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to connect two sides of the cap cutting piece of the garment Dennis by seams as taught by Stackhouse for the benefit of protecting the wearer from spills, splashes of blood, biological fluids, aerosols, and other liquids (Stackhouse, column 4, lines 10-12).
The modified garment Dennis-Stackhouse does not teach connecting the cap and the main body: resewing the sewn cap cutting piece and the lower neck interface of the sewn upper section cutting piece through the upper neck interface.
However, Suda teaches the cap cutting piece is sewn with the lower neck interface of the upper section cutting piece through the upper neck interface (fig. 2, there are seams 21 connecting the hood to the body section). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Dennis-Stackhouse with the step of connecting the hood to the body section by seams as taught by Suda for the benefit of providing an attachment of the hood system to the protective garment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 5770529), Stackhouse (US 5253642) and Suda (US 4831664),  as applied to claim 9 above, and further in view of Henderson (US 6286144).
Regarding claim 10, the modified Dennis-Stackhouse-Suda does not teach a step of drawing elastic bands: bonding elastic bands at the positions, on reverse sides, of the side seams on the two sides of the trouser cutting piece according to a set size. However, Henderson teaches teach a step of drawing elastic bands (fig. 1, elastic band 8): bonding elastic bands at the positions, on reverse sides, of the side seams on the two sides of the trouser cutting piece according to a set size (column 3, lines 26-36).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified method Dennis-Stackhouse-Suda with a step of drawing elastic bands as taught by Henderson for the benefit of providing snugly fit to the user to prevent dust and vapor leakage through protective garments and increase wearer protection while avoiding substantial increases in garment cost (Henderson, column 1, lines 56-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UYEN T NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732